      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                           COURT FILE NO.: 19-cv-2505


 Amanda Groettum,

                  Plaintiff,                                     COMPLAINT
 v.
                                                         JURY TRIAL DEMANDED
 Kohl’s Department Stores, Inc., and Capital
 One Financial Corporation,

                  Defendants.


                                    INTRODUCTION

1.    This action arises out of Kohl’s Department Stores, Inc’s (hereinafter “Defendant

      KDS”), and Capital One Financial Corporation’s (hereinafter “Defendant COF”),

      (collectively hereinafter “Defendants”) violations of the Fair Credit Reporting Act,

      15 U.S.C. § 1681, et seq.

                                     JURISDICTION

2.    Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1681, 28 U.S.C. § 1331,

      and 28 U.S.C. § 1367 for Plaintiff’s pendent common law claim of credit defamation.

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the Defendants

      reside in this District and a substantial part of the acts or omissions giving rise to this

      action occurred in this District.




                                               1
      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 2 of 8



                                        PARTIES

4.    Plaintiff, Amanda Groettum (hereinafter “Plaintiff”) is a natural person who resides in

      the city of Minneapolis, county of Hennepin, state of Minnesota and is a “consumer”

      as that term is defined by 15 U.S.C. § 1681a(c).

5.    Defendant KDS is a foreign corporation incorporated under the laws of the state of

      Delaware; is authorized to do business in the state of Minnesota; has a principal place

      of business located at 1209 Orange Street, Wilmington, Delaware 19801; and has a

      registered agent located at Corporate Creations Network Inc., 5200 Willson Rd., #150,

      Edina, MN 55424.

6.    Defendant COF is a foreign corporation incorporated under the laws of the state of

      Delaware; is authorized to do business in the state of Minnesota; and has a principal

      executive office located at 1680 Capital One Drive, McLean, Virginia 22102.

                              FACTUAL ALLEGATIONS

7.    Plaintiff opened a credit card account with Defendants on or about November 2014.

8.    Defendants assigned account number beginning 639305 (hereinafter “the account”)

      to the Plaintiff credit card account.

9.    In January of 2019, Plaintiff was applying for a first-time home loan with Edina

      Reality Mortgage.

10.   Plaintiff is a single mother who is currently living in Minneapolis but is anxious to

      move to a different school district for her minor daughter due to increased crime and

      better public education opportunities.


                                               2
      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 3 of 8



11.   Plaintiff’s mortgage broker alerted her that she could not get a loan with anyone due

      to information on her credit reports.

12.   Specifically, the credit reporting agencies were unable to provide a credit score for

      Plaintiff because she was being reported as deceased.

13.   Plaintiff learned that she was being erroneously reported as deceased by Defendants.

14.   Confused and upset Plaintiff began an extensive and time-consuming campaign to

      prove to Defendants that she was not dead but was in fact very much alive.

15.   From January 28, 2019 through February 18, 2019 Plaintiff spent approximately

      225 minutes on the telephone, online disputes, and writing letters with Defendants

      pleading with them to correct their erroneous credit reporting.

16.   From February 19, 2019 through March 15, 2019 Plaintiff spent approximately 138

      minutes on the telephone, online disputes and writing letters attempting to correct

      the inaccurate reporting of her as deceased.

17.   From March 26, 2019 through April 17, 2019 Plaintiff spent approximately 322

      minutes on the telephone and online disputes attempting to correct the inaccurate

      reporting of her as deceased.

18.   Plaintiff’s hourly rate is approximately $40.00, and she therefore lost well over

      $2500 of her valuable time in dealing with Defendants erroneous reporting.

19.   Plaintiff was told by Defendant KDS’s corporate offices to travel to the Kohl’s

      Department Store in Roseville, MN to prove she was alive.




                                              3
      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 4 of 8



20.   Plaintiff complied with Defendant KDS instructions and traveled to Kohl’s in

      Roseville on February 23, 2019 and provided the proof required to demonstrate she

      was alive and not “deceased.”

21.   During this 1.5-hour visit to the Kohls store Plaintiff actually was on the Kohl

      telephone disputing her inaccurate deceased status and despite promises to provide

      documentation showing the deceased status was corrected, she never received

      anything to provide to her mortgage broker.

22.   Despite these efforts, Defendants persisted in reporting Plaintiff as deceased.

23.   Plaintiff and her step-father contacted the national credit reporting agencies

      (Experian Information Solutions Inc. (“Experian”), Trans Union LLC and Equifax

      Information Services LLC) to dispute Defendants’ reporting of her as deceased in

      May, June, July and August 2019.

24.   Defendants repeatedly verified as accurate that Plaintiff was “deceased,” in

      violation of 15 U.S.C. §1681s-2(b).

25.   Upon information and belief, Defendants’ conduct caused Plaintiff to be denied

      credit with Care Credit in February of 2019 when she wanted to have back surgery

      at the Minnetonka Surgical Center.

26.   Defendants’ conduct caused Plaintiff to be denied home loans and mortgage

      opportunities in 2019.

27.   Defendants’ conduct further caused Plaintiff to endure emotional distress, mental

      anguish, anxiety, loss of sleep, loss of concentration at work, fear, desperation, and

      hopelessness when she could not get this erroneous information corrected which

                                            4
      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 5 of 8



      caused her to seek weekly therapy with a counselor and therefore resulted in her not

      being able to move to a school district that would allow her to stop paying for her

      daughter’s private school program and day care.

28.   As recently as August 14, 2019, Plaintiff’s Experian credit report was still showing

      the Defendants’ tradeline reporting that Plaintiff was deceased.

29.   As recently as August 27, 2019 Equifax credit report was still showing the

      Defendants’ tradeline reporting that Plaintiff was deceased and that despite her

      dispute Defendants would not correct it and ironically updated the reporting to show

      that she disagreed with the outcome.

30.   In further irony, Defendants sent to Plaintiff a letter dated August 27, 2019 thereby

      acknowledging she was alive and requesting that she provide additional information

      concerning her dispute.

31.   Defendants’ misreporting’s of Plaintiff as deceased was and is malicious as they

      knew that she was not deceased.

                                     TRIAL BY JURY

32.   Plaintiff is entitled to, and hereby demands, a trial by jury. U.S. Const. amend. VII;

      Fed. R. Civ. P. 38.

                                    CAUSES OF ACTION

                                        COUNT I.

VIOLATIONS OF THE FAIR CREDIT REPORTING ACT - 15 U.S.C. § 1681 et seq.

33.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

                                             5
      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 6 of 8



34.   Defendants’ violated 15 U.S.C. § 1681s-2(b) when it received the notification of

      disputes from the credit reporting agencies concerning the Plaintiff’s account

      number beginning 639305, failed to conduct a reasonable investigation, and failed

      to delete the misinformation being reported and update the account showing that

      Plaintiff was not “deceased.”

35.   As a result of Defendants’ violations of the FCRA, Plaintiff has suffered actual

      damages not limited to out-of-pocket expenses, detriment to her credit rating,

      emotional distress, and mental anguish in an amount to be determined at trial.

36.   Defendants’ conduct, actions, and inactions were willful, rendering it liable for

      punitive damages in an amount to be determined by the Court, pursuant to 15 U.S.C.

      § 1681n

37.   Alternatively, Defendants’ violations were negligent, rendering it liable for damages

      under 15 U.S.C. § 1681o.

38.   Plaintiff is entitled to recover actual damages, statutory damages, punitive damages

      and costs and attorney’s fees from Defendants in an amount to be determined by the

      Court, pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                       COUNT II.

                               CREDIT DEFAMATION

39.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

      herein.

40.   Despite Plaintiff proving to Defendants time and time again that she is NOT

      deceased they have refused to comply and update her account status and they have

                                            6
      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 7 of 8



      reported to the credit reporting agencies that Plaintiff is deceased on numerous

      occasions.

41.   Defendants’ misreporting was malicious and continuous even after she put them on

      notice of the false reporting.

42.   Defendants’ misreporting was false and malicious and had the tendency to, and did,

      harm Plaintiff’s reputation and lower her in the estimation of the community, and,

      thus, constitute credit defamation.

43.   As a result of Defendants’ conduct, Plaintiff suffered and continues to suffer

      emotional distress, mental anguish, and anxiety concerning the false reporting.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendants for:

       actual, statutory, and punitive damages, and costs and attorney’s fees for
        Defendants’ violations of the FCRA, pursuant to 15 U.S.C. §§ 1681n and 1681o;
       actual damages for Defendants’ credit defamation; and
       such other and further relief as the Court may deem just and proper.

Dated this 12th day of September, 2019.

                                            Respectfully submitted,

                                            By: s/Thomas J. Lyons Jr.
                                            Thomas J. Lyons, Jr., Esq.
                                            Attorney I.D. #249646
                                            CONSUMER JUSTICE CENTER, P.A.
                                            367 Commerce Court
                                            Vadnais Heights, MN 55127
                                            Telephone: (651) 770-9707
                                            Facsimile: (651) 704-0907
                                            tommy@consumerjusticecenter.com

                                            ATTORNEY FOR PLAINTIFF


                                              7
      CASE 0:19-cv-02505-ECT-SER Document 1 Filed 09/12/19 Page 8 of 8




   VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF

STATE OF MINNESOTA                   )
                                     ) ss
COUNTY OF Hennepin                   )

       I, Amanda Groettum, having first been duly sworn and upon oath, depose and say as
follows:

1. I am the Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorney and I believe that
   all of the facts contained in it are true, to the best of my knowledge, information and belief,
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law
   or by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
   needless increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.



                                             s/Amanda Groettum
                                             Amanda Groettum

Subscribed and sworn to before me
this 11th day of September 2019.


s/Ashley Marie Anderson
Notary Public




                                                8
